Citation Nr: 0333626	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  95-28 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased initial disability rating for 
bilateral hearing loss, currently rated as noncompensable 
prior to May 2, 2001, and 10 percent disabling from May 2, 
2001.  

2.  Entitlement to an increased initial disability rating for 
hemorrhoids, currently rated as noncompensable.  

3.  Entitlement to service connection for a right foot 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to August 
1964, and from February 1965 to February 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1995 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).  The claim has since been transferred 
to the Los Angeles, California, RO.  

The claim of entitlement to an increased (compensable) 
disability rating for hemorrhoids will be addressed in the 
Remand portion of this decision.  

In correspondence received at the Board in October 2003, the 
veteran indicated that his hearing problem is due to 
tinnitus.  The Board notes that the veteran is service-
connected for tinnitus, and that the assigned rating is 10 
percent.  Inasmuch as the veteran's statements related to the 
evaluation of his service-connected bilateral hearing loss, 
they will be addressed in that portion of the decision.  


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss showed not more than 
an average decibel loss equivalent to not more than Level II 
hearing in the right ear and Level III hearing in the left 
ear, prior to May 2, 2001.

2.  The veteran's bilateral hearing loss showed an average 
decibel loss of 45 decibels in the right ear and 51.25 
decibels in the left ear, with 80 percent speech 
discrimination bilaterally, thus equivalent to Level III in 
the right ear and Level IV hearing loss in the left ear, as 
of May 2001.

3.  There is no documentation of a right foot injury or 
disorder in service and there is no medical opinion evidence 
relating any current right foot disorder to service.  


CONCLUSIONS OF LAW

1.  A right foot disorder was not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. §§ 
1110, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2003).

2.  The criteria for a compensable initial evaluation for 
bilateral hearing loss have not been met prior to May 2, 
2001.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321(b)(1), 4.1-4.14, 4.85, 4.86, 4.87, Diagnostic 
Code 6100 (2003).  

3.  The criteria for an increased initial evaluation in 
excess of 10 percent from May 2, 2001, for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1-4.14, 4.85, 4.86, 
4.87, Diagnostic Code 6100 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  VCAA Duties

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  These changes were codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2003).  In effect, this new legislation eliminates 
the requirement under the old 38 U.S.C.A. § 5107(a) (West 
1991) that a claimant must present a well-grounded claim 
before the duty to assist is invoked.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  First, VA has 
a duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

Initially, the Board finds no deficiencies with the duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete as required in 
38 U.S.C.A. § 5102.  With respect to VA's duty to notify, the 
record shows that the requirements of the VCAA were set forth 
in detail in letters furnished to the appellant and his 
representative in October 2001.  He was also provided 
Supplemental Statements of the Case (SSOC) in August 2002 and 
January 2003.  Moreover, it appears from the contentions and 
arguments presented by the appellant that he is fully aware 
of the relevant law and evidence germane to his claims at 
issue on appeal, and is aware, as well, of the 
responsibilities that both he and VA share with respect to 
the development of the claims.  There was also a recent VCAA 
letter, dated in July 2003, reiterating the duties outlined 
in the VCAA.  The VCAA-notice letters of October 2001 and 
July 2003 informed him what evidence and information VA had 
and what VA would be obtaining, and explained that VA would 
make reasonable efforts to help him get evidence such as 
medical records, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The letters further informed the veteran of the 
provisions of the VCAA and VA's duties.  The veteran was told 
he could be scheduled for an examination if necessary.  

In view of the above, and from review of the evidence in the 
claims file, there does not appear to be any additional 
missing information or other evidence that has not been 
accounted for in the RO's notification actions taken in 
connection with the appellate development and review of this 
appeal.  Therefore, the Board finds that the Department's 
duty to notify has been satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

With respect to VA's duty to assist, VA and private 
outstanding records have been identified and obtained.  The 
Board finds that the claims not being addressed in the Remand 
are substantially complete.  The duty to assist also 
includes, when appropriate, the duty to conduct a medical 
examination of the claimant.  In this case, the RO did 
provide the appellant with a general VA compensation 
examination as well as an audiology evaluation. 

Finally, the Board notes that the VCAA notification letter 
sent to the appellant substantively complied with the recent 
holding of Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), wherein the United States Court of Appeals 
for the Federal Circuit invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  More than one year has passed since 
the initial VCAA letter was sent, so the appellant's case was 
not decided before the one-year period expired, and he had 
more than ample time to submit additional evidence.  The VCAA 
letters provided pertinent law and addressed all evidence 
presented in the claim.  It is clear that the claimant has 
nothing further to submit, and adjudication of his claim can 
proceed.

In light of the circumstances of this case, it appears that 
VA has done everything reasonably possible to assist the 
appellant.  Further delay of the appellate review of this 
case by the Board would serve no useful purpose.

Accordingly, the Board finds that additional efforts to 
assist within the letter and spirit of the VCAA are not 
required.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements of law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).

B.  Service Connection

1.  Pertinent Law and Regulations:

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In order to establish service connection, either 
the evidence must show affirmatively that such a disease or 
injury was incurred in or aggravated by service, or statutory 
presumptions may be applied.  There must be medical evidence 
of a current disability, medical or lay evidence of in-
service incurrence or aggravation of a disease or injury, and 
medical evidence linking the current disability to that in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999);  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).

Under the provisions of 38 C.F.R. § 3.102, when, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, such doubt 
will be resolved in the favor of the claimant.  Reasonable 
doubt is doubt which exists because of an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

2.  Right Foot Injury

The veteran is seeking service connection for residuals of a 
right foot injury.  He maintains that he hurt his right foot 
in service.  He testified that he may have gotten treatment 
in service when he hurt his foot in 1960.  He claimed at his 
September 1994 VA examination that he fractured his first 
metatarsal of the right foot in service in 1960.  However, 
the service medical records are negative for treatment of the 
right foot or for complaints or findings of right foot 
disorder.  The discharge examination dated in February 1968 
showed no foot trouble.  X-rays associated with the VA 
examination of the right foot in September 1994 show a small 
osteophyte spur present on the tarsal bone which may 
represent an old avulsion fracture.  However, X-rays showed 
no metatarsal bones had been fractured.  There was 
degenerative disease of the metatarsalphalangeal joint of the 
great toe.  

In a written statement dated in August 1996, Howard Raff, 
D.P.M., indicated that the veteran reported a history of foot 
injury in service which was consistent with his current 
problems with his foot and his instep.  However, this report 
was based on the veteran's reported history as to the in-
service injury.  

The initial element of any service-connection claim is 
whether there is medical evidence showing a clinical 
diagnosis of the claimed disability.  The evidence pertinent 
to this aspect of the claim includes the service medical 
records, which are silent as to any right foot injury.  
Current medical records include the VA examination report and 
1994 X-ray showing degenerative joint disease of the right 
great toe, as well as Dr. Raff's report showing problems with 
the instep of the right foot.  

Thus, there is medical evidence showing a clinical diagnosis 
of the claimed disability.  Next, the Board must address 
whether military records demonstrate asbestos exposure during 
service.  The Board finds that they do not.  Service medical 
records are negative for complaints or findings related to 
the right foot, there is no probative medical opinion 
establishing a relationship, and no findings related to the 
right foot for years after service.  

While there is competent evidence of record suggesting that 
the veteran currently has a right foot injury, there is no 
competent medical evidence indicating that any such disorder 
can be linked to service activities, and the veteran has 
therefore failed to satisfy the initial element of a service-
connection claim.  See Pond v. West, 12 Vet. App. at 346;  
Hickson v. West, 12 Vet. App. at 253.  Furthermore, though 
Dr. Raff's opinion has been considered, it is based in 
critical part on the veteran's reported history as to 
etiology, rather than review of the claims file, and is thus 
of no more probative value than the veteran's unsupported 
contentions which are in direct conflict with the service 
medical records.  Thus, the opinion of Dr. Raff is of no 
probative value as to etiology.  The record shows that there 
was no treatment or findings related to the right foot until 
1994, approximately 25 years following service.  In light of 
the evidence and based on this analysis, it is the 
determination of the Board that the preponderance of the 
evidence is against the claim of service connection for a 
right foot injury.

C.  Increased Rating Bilateral Hearing Loss

Service connection was granted for bilateral defective 
hearing loss in March 1995.  The veteran's claim for an 
increased evaluation was made at that time, when he disagreed 
with the initial noncompensable evaluation.  The veteran 
contends that his hearing loss should be rated at as high a 
rating as possible under VA standards.  

It is uncontroverted that the veteran currently suffers from 
bilateral hearing loss.  Thus, the critical issue in this 
claim is what is the appropriate VA disability rating for the 
veteran's degree of hearing loss.  Disability ratings are 
determined by applying the criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The United States Court 
of Appeals for Veterans Claims has distinguished between an 
appeal of a decision denying a claim for an increased rating 
from an appeal resulting from a veteran's dissatisfaction 
with an initial rating assigned at the time of a grant of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In the latter event, it was determined that 
"staged" ratings could be assigned, in which separate 
ratings can be assigned for separate periods of time based on 
the facts found.  This criteria is applicable in the instant 
claim.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See VCAA; Gilbert v Derwinski, 1 Vet. App. 49, 
55-57 (1990). 

The Board also notes that the VA Rating Schedule that 
addresses the ear and other sense organs was amended 
effective June 10, 1999.  64 Fed. Reg. 25202 (1999). Thus, 
the regulatory criteria governing the evaluation of the 
veteran's bilateral hearing loss changed while his claim was 
pending.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The Board is therefore, required to consider the claim in 
light of both the former and revised schedular rating 
criteria to determine whether an increased evaluation for the 
veteran's bilateral hearing loss is warranted.  The effective 
date rule established by 38 U.S.C.A. § 5110(g) (West 1991), 
however, prohibits the application of any liberalizing rule 
to a claim prior to the effective date of such law or 
regulation.  It is reported in the explanation regarding the 
revisions in the Federal Register, however, that the 
revisions of the sections addressing ear and other sense 
organs are part of the overall revision of the rating 
schedule based on factors such as medical advances rather 
than representing liberalizing interpretations of 
regulations.  See 64 Fed. Reg. 25202, 25204 (1999).  In any 
event, the Board notes that the differences between the 
former criteria and the revised criteria in cases such as the 
one on appeal are relatively inconsequential as will be set 
forth below.

Under the previous regulations, evaluations of bilateral 
defective hearing ranged from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second, with 11 auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. § 4.85, 
Diagnostic Codes 6100 to 6110 (effective before June 10, 
1999).

Under the previous regulations, Table VIa was used only when 
the Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made 
the use of both puretone average and speech discrimination 
inappropriate.  38 C.F.R. § 4.85(c) (effective before June 
10, 1999).

The current version of the Ratings Schedule provides a table 
for rating purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
after June 10, 1999).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c) (2003).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately. 38 C.F.R. § 4.86(a) 
(2003).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher. 38 C.F.R. § 4.86(b) 
(2003).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The veteran's hearing loss has been rated as noncompensable 
from August 1994 to May 2, 2001.  From May 2, 2001, a 10 
percent rating is in effect.  

In this case, there are several records relating to bilateral 
hearing loss.  None of these records, however, supports a 
finding that the hearing loss warrants a compensable 
evaluation prior to May 2, 2001, or an evaluation in excess 
of 10 percent at any time, under any pertinent criteria.  In 
assigning a noncompensable evaluation for the veteran's 
hearing loss prior to May 2, 2001, the RO considered the 
veteran's pertinent history, as reflected in service medical 
records and VA audiological evaluations in September 1994 and 
an audiological evaluation from Mulliken Medical Centers 
dated in November 1996.  Bilateral high frequency hearing 
loss was noted at separation from service in February 1968.  
The VA examination dated in September 1994 showed average 
decibel (dB) loss of 36 in the right ear and 41 in the left 
ear.  The speech recognition was 96% in the right ear and 
100% in the left ear.  The private record showed mild to 
severely sloping high frequency sensorineural hearing loss 
bilaterally.  

Also of record is a report from Sonus Hearing Care Associates 
dated in August 1998.  Puretone averages for the 1000 Hz to 
4000 Hz range was 45 dB for the right ear and 47 dB for the 
left ear.  Speech discrimination was 88% in the right ear and 
80% in the left ear.  

The veteran underwent additional examination for VA purposes 
on May 2, 2001.  A report of audiological testing revealed 
pure tone decibel thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
65
65
LEFT
15
20
40
75
70

The average pure tone threshold was 45 decibels for the right 
ear and 51.25 for the left.  Speech recognition was 80% in 
the right ear and 80% in the left ear.  The diagnosis was 
mild to severe sensorineural hearing loss from 1500-8000 Hz 
bilaterally.  

The veteran underwent examination by Sol Marghzar, AuD, CCCA, 
Doctor of Audiology Tinnitus Consultant, in June 2001.  
Diagnostic testing focused on tinnitus revealed severe high 
frequency hearing loss beyond 2000 Hz with normal word 
recognition.  

Based on this evidence, the RO assigned a noncompensable 
rating from August 1994, and a 10 percent rating effective 
from May 2, 2001.  

Applying both the former and the revised criteria found in 
38 C.F.R. § 4.85 at Table VI to the veteran's May 2001 
examination results yields a numerical designation of III for 
the right ear (42 to 49 percent average puretone decibel 
hearing loss, with 80 percent speech discrimination) and IV 
for the left ear (between 50 to 57 average puretone decibel 
hearing loss, with between 76 and 82 percent speech 
discrimination).  Entering the category designations for each 
ear into Table VII produces a disability percentage 
evaluation of 10 percent or noncompensable, under Diagnostic 
Code 6100.  The Board thus finds that the veteran's bilateral 
hearing loss was properly assigned a 10 evaluation under 
Diagnostic Code 6100 effective from May 2, 2001.  However, 
the data prior to that date fails to support a compensable 
rating.  The 1994 VA examination results as well as the Sonus 
results in 1998 do not demonstrate a compensable rating under 
either the former or revised criteria.  The Sonus results 
yield a numerical designation of II for the right ear and III 
for the left ear, which equates to a noncompensable rating in 
Table VII.  Similarly, the 1994 VA examination results yield 
a numerical designation of I for the right ear and I for the 
left ear, which equates to a noncompensable rating in Table 
VII.  

Hence, the Board can only conclude that the preponderance of 
the evidence is against the veteran's claim for an evaluation 
in excess of 0 percent for bilateral hearing loss under both 
the former and the revised criteria at any time prior to May 
2, 2001, and that a 10 percent rating, and no more, is 
appropriate as of May 2, 2001.  

The Board has considered the application of 38 C.F.R. § 4.86 
(2003); however, the veteran's hearing loss is not such that 
this chart would be applicable and thus an increase with 
reference to this chart is not warranted.  

The Board has also considered the veteran's statements that 
his hearing loss warrants an increased evaluation because 
this disability has worsened over time.  The Board has also 
considered the veteran's contentions that his tinnitus 
contributes to his hearing loss.  However, the veteran simply 
has not shown, by competent medical evidence, that his 
service-connected hearing loss has increased to a level in 
excess of the currently assigned levels under 38 C.F.R. 
§ 4.85.  His contentions are insufficient to establish 
entitlement to a compensable evaluation for defective hearing 
because "...disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann, 3 Vet. App. at 349.  
Here, the mechanical application clearly establishes a 
noncompensable disability evaluation until May 2, 2001, and 
then a 10 percent rating and no more from that date on, under 
Diagnostic Code 6100.  This is therefore a case in which 
staged ratings are appropriate, as set forth in Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Review of the record reveals that the RO has considered 
referral of the case to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2003).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).

Finally, the Board has also considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See VCAA; Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990)..


ORDER

Service connection for a right foot injury is denied.  

A compensable initial evaluation for bilateral hearing loss 
prior to May 2, 2001, is denied.  

An initial evaluation in excess of 10 percent for bilateral 
hearing loss from May 2, 2001, is denied.  


REMAND

As noted, in November 2000, the VCAA introduced several 
fundamental changes into the VA adjudication process.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  VA's 
duty to assist has been significantly expanded.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The Board is compelled to conclude that additional RO action 
is required in this matter in order to fulfill the VA duty to 
assist.  The veteran has indicated that he has had increased 
symptomatology since May 1998.  He has not undergone a 
thorough VA examination specifically for his hemorrhoids for 
several years.  Although the veteran did undergo a general 
medical examination in August 1998, the veteran has continued 
to voice amplified complaints of signs and symptoms which 
should be addressed in a thorough examination.  Therefore, 
the case must be returned to the RO for VA examination.  
Moreover, in his October 2003 correspondence, he reported 
that he has recently been treated by Dr. Paul Key for 
hemorrhoids.  Records of this treatment should be requested.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must Request records from Dr. Paul 
Key.  

2.  The RO must schedule the veteran for a 
comprehensive examination for his claim of 
entitlement to an increased rating for 
hemorrhoids.  The examiner must review the 
claims file prior to the examination.  

3.  Readjudicate the veteran's claim with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claim remains 
adverse to the veteran, he should be 
furnished an SSOC and afforded a reasonable 
period of time within which to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



